Citation Nr: 0816578	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  03-37 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
40 percent for service-connected type II diabetes mellitus.

2.  Entitlement to an initial disability rating higher than 
10 percent for service-connected peripheral neuropathy, left 
leg.  

3.  Entitlement to an initial disability rating higher than 
10 percent for service-connected peripheral neuropathy, right 
leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
granted service connection for type II diabetes mellitus, as 
secondary to herbicide exposure, and assigned a 20 percent 
disability rating, effective July 2001.  The RO also granted 
service connection for peripheral neuropathy of the left and 
right lower extremities, as secondary to service-connected 
diabetes mellitus, and assigned separate 10 percent ratings, 
effective July 2001.  

In a rating decision dated February 2004, the RO increased 
the veteran's disability rating for service-connected 
diabetes mellitus to 40 percent, effective May 8, 2001, the 
date of the veteran's original claim for service connection 
for diabetes mellitus.  The veteran was advised of the grant 
of the increased rating by letter and by a Supplemental 
Statement of the Case (SSOC) in March 2004.  However, he did 
not withdraw his appeal.  In accordance with AB v. Brown, 6 
Vet. App. 35 (1993), the veteran will generally be presumed 
to be seeking the highest rating available, and it follows 
that a partial grant of an increased rating does not 
terminate an appeal.  Thus, the appeal continues.  

This case was previously before the Board in May 2006, at 
which time the Board remanded the claim for additional 
evidentiary development.  All requested development has been 
completed and the claim is now properly before the Board for 
appellate consideration.  

The veteran has submitted numerous statements which indicate 
that he is seeking entitlement to service connection for 
peripheral neuropathy affecting his upper extremities; 
however, this claim has not yet been developed or 
adjudicated.  Therefore, the claim for entitlement to service 
connection for peripheral neuropathy affecting the upper 
extremities is referred to the RO for appropriate development 
and adjudication.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected type II 
diabetes mellitus requires insulin injections twice a day, 
oral hypoglycemic medication twice a day, a restricted diet, 
and regulation of activities.  There is no evidence of 
ketoacidosis or hypoglycemic reactions which require one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, or complications that would not be 
compensable if separately evaluated.  

2.  The competent and probative evidence of record 
demonstrates that, prior to January 25, 2007, the veteran's 
peripheral neuropathy of the left and right lower extremities 
was characterized by intermittent numbness and dysesthesias 
affecting primarily the lower half of both legs, with reduced 
vibratory sensation of the feet and equal dorsalis pedis 
pulses.  

3.  With consideration of the doctrine of resolving all 
reasonable doubt in favor of the veteran, the Board finds the 
competent and probative evidence of record demonstrates that, 
as of January 25, 2007, the veteran's peripheral neuropathy 
of the left and right lower extremities has been 
characterized by numbness, burning, and dysesthesias which 
have affected his feet and lower legs and also have come up 
to his waist and crotch area.  The veteran's peripheral 
neuropathy has also been manifested by occasional twitching 
and cramping pain in his legs at night, normal dorsal pedal 
pulses on the right and two out of four on the left, and 
possible muscle atrophy in his gastrosoleus muscle group.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
higher than 40 percent for service-connected type II diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code (DC) 7913 
(2007).

2.  The schedular criteria for an initial disability rating 
higher than 10 percent for service-connected peripheral 
neuropathy of the left leg have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.75, 4.124, DC 8520 
(2007).

3.  Giving the benefit of the doubt to the veteran, the Board 
concludes that, on and after January 25, 2007, the schedular 
criteria for an evaluation of 40 percent, but no higher, have 
been met for service-connected peripheral neuropathy of the 
left leg.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.119, DC 8520 (2007).

4.  The schedular criteria for an initial disability rating 
higher than 10 percent for service-connected peripheral 
neuropathy of the right leg have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.75, 4.124, DC 8520 
(2007).

5.  Giving the benefit of the doubt to the veteran, the Board 
concludes that, on and after January 25, 2007, the schedular 
criteria for an evaluation of 40 percent, but no higher, have 
been met for service-connected peripheral neuropathy of the 
right leg.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.119, DC 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant prior to an initial RO decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In Dingess, the U.S. Court of Appeals for Veterans Claims 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).


Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, supra, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In this regard, the Board notes that the VCAA duty to notify 
was satisfied by way of a letter sent to the veteran in 
August 2001 which fully addressed all four notice elements 
and was sent prior to the initial RO decision in this matter.  
The letter informed the veteran of what evidence was required 
to substantiate his claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also advised that he should send information describing any 
additional evidence or the evidence itself, which effectively 
informed him that he should provide any evidence in his 
possession that pertains to his claim.  The RO also sent the 
veteran a letter in June 2006 that informed him that, at a 
minimum, he needed to submit evidence showing his service-
connected disabilities had increased in severity.  The June 
2006 letter also informed the veteran of how disability 
ratings and effective dates are assigned, per Dingess, supra.  
Thus, the Board concludes that all required notice has been 
given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
medical records from the veteran's private diabetic care 
provider, Dr. R.L.U., dated from March 1999 to February 2006.  
The veteran was also afforded VA examinations in November 
2001 and January 2007.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis 

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present 

must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10.  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A.  Diabetes Mellitus

Entitlement to service connection for diabetes mellitus was 
established in April 2002, and the RO assigned a 20 percent 
disability rating pursuant to 38 C.F.R. § 4.119, Diagnostic 
Code 7913, effective July 9, 2001.  In granting the 20 
percent rating, the RO considered a November 2001 VA 
examination and private medical records from R.L.U., M.D., 
which indicated that the veteran was being treated with 
insulin and restricted diet.  The RO granted the 20 percent 
rating effective from July 9, 2001, the date diabetes 
mellitus was added to VA's list of diseases linked to 
herbicide exposure.  

In a rating decision dated February 2004, the RO increased 
the veteran's disability rating to 40 percent, effective May 
8, 2001, the date of his original claim for service 
connection for diabetes mellitus.  At that time, the RO 
considered statements from the veteran's private physician, 
Dr. R.L.U., dated in March and December 2003, to the effect 
that the veteran's diabetes required insulin, a restricted 
diet, and regulation of activities for control.  



The veteran asserts that his service-connected diabetes 
mellitus warrants a disability rating higher than 40 percent.  

Under 38 C.F.R. § 4.119, DC 7913, diabetes mellitus, 
requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent rating.  A 60 percent rating 
is warranted when diabetes mellitus requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted when diabetes mellitus requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visis to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Note (1) to DC 7913 instructs that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under DC 7913. 

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of a disability rating higher than 40 percent for service-
connected diabetes mellitus at any point during the caim and 
appeal period.  

Review of the evidence reveals the veteran requires insulin 
shots twice a day, oral hypoglycemic medication twice a day, 
a restricted diet, and regulation of activities to control 
his diabetes.  See VA examinations reports dated November 
2001 and January 2007; see also private medical records from 
Dr. R.L.U.  However, the preponderance of the evidence shows 
the veteran has never had a case of ketoacidosis or 
hypoglycemic reactions which required one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  In this regard, the Board notes that 
the examiners who conducted the November 2001 and January 
2007 VA examinations specifically noted the veteran did not 
have a history of ketoacidosis, hypoglycemic reactions, or 
insulin shock, and the private medical records do not contain 
any findings which show the veteran has any of those 
complications due to his service-connected diabetes mellitus.  

In addition, the evidence of record shows the veteran visits 
his diabetic care provider, Dr. R.L.U., every three months or 
sooner if needed.  However, the evidence does not show the 
veteran generally requires treatment from Dr. R.L.U. more 
frequently than every three months and he has never been 
hospitalized for diabetic crisis, other than when he was 
initially diagnosed.  Moreover, the preponderance of the 
evidence shows the veteran does not have any additional 
complications that would not be compensable if separately 
evaluated.  In this regard, the Board notes the evidence 
shows the veteran has consistently denied having visual, 
cardiac, or vascular problems, as well as urinary or stool 
incontinence.  See November 2001 and January 2007 VA 
examination reports; private medical records dated from March 
1999 to February 2006.  

Based on the foregoing, the Board finds the preponderance of 
the evidence shows the veteran's service-connected diabetes 
mellitus more nearly approximates the disability contemplated 
by the 40 percent rating under DC 7913.  In making this 
determination, the Board again notes that, while the veteran 
requires insulin shots twice a day, hypoglycemic medication 
twice a day, a restricted diet, and regulation of activities 
to control his diabetes, he has never been shown to have the 
symptoms which warrant an increased rating to 60 percent, to 
include specifically ketoacidosis or hypoglycemic reactions 
which required one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, or complications 
that would not be compensable if separately evaluated.  

Likewise, a 100 percent rating is not warranted because the 
preponderance of the evidence shows the veteran has never had 
ketoacidosis or hypoglycemic reactions which required at 
least three hospitalizations per year or weekly visits to his 
diabetic care provider.  Nor does the evidence show that the 
veteran has progressive weight loss and strength or 
complications that would be compensable if separately 
evaluated.  In this regard, the Board notes the veteran's 
weight has fluctuated throughout the appeal period as he has 
had difficulty maintaining an effective diet.  In addition, 
the veteran specifically denied having loss of strength at 
the November 2001 VA examination and there is no other 
medical evidence of record which show the veteran's diabetes 
mellitus more nearly approximates the level of disability 
contemplated by the 100 percent rating.  

Therefore, based on the foregoing, the Board finds the 
preponderance of the evidence is against the grant of a 
disability rating higher than 40 percent for service-
connected diabetes mellitus.  

The Board has considered the veteran's service-connected 
diabetes mellitus under all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other diagnostic codes which provide a basis to assign an 
evaluation higher than the 40 percent rating currently 
assigned.  

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  However, upon 
reviewing the longitudinal record in this case, we find that, 
at no time during the relevant period from May 8, 2001, has 
his diabetes mellitus been more disabling than as currently 
rated under this decision.

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an initial 
disability rating higher than 40 percent for service-
connected diabetes mellitus, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, 1 Vet. App. at 
55.  

B.  Peripheral Neuropathy

Entitlement to service connection for peripheral neuropathy 
of the left and right lower extremities, as secondary to 
service-connected type II diabetes mellitus, was established 
in April 2002, and the RO assigned separate 10 percent 
disability ratings pursuant to 38 C.F.R. § 4.124a, DC 8520, 
effective July 9, 2001.  In granting the separate 10 percent 
ratings, the RO considered a November 2001 VA examination and 
private medical records from Dr. R.L.U. dated from March 1999 
to February 2002, which revealed the veteran had peripheral 
neuropathy secondary to his service-connected diabetes 
mellitus.  

In a rating decision dated February 2004, the RO increased 
the veteran's disability rating for service-connected 
diabetes mellitus to 40 percent, effective May 8, 2001, the 
date of the veteran's original claim for service connection 
for diabetes mellitus.  The RO also granted an earlier 
effective date of May 8, 2001, for the grant of service 
connection for peripheral neuropathy of the left and right 
lower extremities.  

The veteran has asserted that his bilateral service-connected 
peripheral neuropathy disability warrants a disability rating 
higher than 10 percent.  

As noted, the veteran's service-connected peripheral 
neuropathy is rated under DC 8520, which provides the rating 
criteria for impairment of the sciatic nerve.  Under that 
code, incomplete paralysis of the sciatic nerve warrants a 10 
percent rating when mild, a 20 percent rating when moderate, 
a 40 percent rating when moderately severe, and a 60 percent 
rating when severe, with marked muscular atrophy.  Complete 
paralysis of the sciatic nerve warrants an 80 percent rating 
where the foot dangles and drops, there is no active movement 
possible of muscles below the knee and flexion of the knee is 
weakened or (very rarely) lost.  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the degree that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2005).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.



After careful review of the evidence, and with consideration 
of the benefit-of-the-doubt doctrine, the Board finds that 
the evidence supports the grant of separate 40 percent 
disability ratings for service-connected peripheral 
neuropathy of the left and right lower extremities, effective 
January 27, 2007.  

In making this determination, the Board notes that, prior to 
January 2007, the veteran was shown to have numbness and 
dysesthesias affecting both legs, with reduced vibratory 
sensation of the feet.  However, he reported that the 
sensation was intermittent and he did not have weakness in 
his toes.  The veteran's dorsalis pedis pulses were equal and 
variously reported as 1+ and 2+.  The veteran's peripheral 
neuropathy was also shown to cause pain, fatigue, and 
weakness, which was the primary reason why his activities 
were regulated or restricted.  See private medical records 
dated from March 1999 to February 2006; see also November 
2001 VA examination report.  

Based on the foregoing, the Board finds that, prior to 
January 2007, the veteran's service-connected peripheral 
neuropathy was no more than slightly disabling, and thus 
warrants no more than a 10 percent rating under DC 8520.  As 
noted, while the veteran clearly had a neurological 
impairment affecting both lower extremities, the impairment 
was intermittent and primarily affected only the lower half 
of his legs.  

However, the Board finds that, as of January 25, 2007, the 
veteran's service-connected peripheral neuropathy was 
manifested by symptoms of greater frequency and severity to 
warrant an increased rating to 40 percent.  At the January 
2007 VA examination, the veteran reported having continued 
problems with numbness, burning, and dysesthesias, which 
previously only involved his feet and lower legs but 
presently also came up to his waist.  The January 2007 
examiner noted that the veteran's dysesthesias consist of 
burning and occasional twitching-like restless leg syndrome 
at night, and he also noted the veteran's report of 
occasionally suffering from cramping pain in his legs that 
wakes him at night.  The examiner also noted that the 
numbness in the veteran's feet is not complete anesthesia but 
that there is an altered sensation in his legs and feet up to 
his hips and around his crotch.  The veteran reported that 
the dysesthesias have become progressively crippling as it is 
more difficult to do things he used to enjoy like hunting, 
fishing, and intercourse.  

On examination, the veteran's gait was normal and he was able 
to walk on his heels and toes.  However, when he was asked to 
move up and down on his toes repeatedly, he could not 
continue to do so because of exhaustion and weakness, 
although he did not complain of pain.  Testing with a fiber 
revealed stocking-like distribution to just below the knees 
on both legs, with reduced sensation as the veteran was 
unable to identity sharp and dull over the stocking-like area 
on both lower legs and his feet.  The examiner was able to 
feel dorsal pedal pulses on the right and two out of four on 
the left.  The examiner noted the veteran's muscle mass in 
the gastrosoleus group (calf muscles) may be atrophic but 
stated it was difficult to tell because the veteran also had 
1+ pitting edema below the knees on both sides.  

As to diagnosis, the VA examiner found diabetic neuropathy 
with numbness and dysesthesia involving the right foot and 
leg up to the knee at least and symptomatically up to the top 
of both legs, as well as diabetic neuropathy involving the 
left leg with hypesthesias and dysthesias to just below the 
knee, and altered sensation to above the crotch.  

Based on the foregoing, the Board finds that, as of January 
25, 2007, the veteran's service-connected peripheral 
neuropathy of the left and right lower extremities more 
nearly approximated the disability contemplated in the 40 
percent rating under DC 8520.  As noted, his peripheral 
neuropathy continued to involve his legs and feet, as he had 
reduced sensation in those areas manifested by an inability 
to identify sharp and dull sensations.  In addition, the 
veteran's dorsal pedal pulses were reduced on the left and 
the VA examiner noted that there was possible atrophy in his 
calf muscles.  Further, the peripheral neuropathy also 
involved the top of his legs and his crotch area.  As a 
result, the Board finds that, as of January 25, 2007, the 
veteran's service-connected peripheral neuropathy more nearly 
approximated a moderately severe disability and, thus, 
warrants a 40 percent rating.  

A 60 percent rating is not warranted, however, because the 
veteran has not been shown to have symptoms that more nearly 
approximate a severe neurological impairment, to include 
marked muscle atrophy that affects his lower extremities.  
Likewise, a 100 percent rating is not warranted because the 
evidence does not show the veteran's peripheral neuropathy is 
characterized by symptoms that more nearly approximate 
complete paralysis of the sciatic nerve.  

The Board has considered all other potentially applicable 
diagnostic codes; however, the veteran has never been shown 
to have neuritis or neuralgia.  Therefore, 38 C.F.R. 
§ 4.124a, DCs 8620 and 8720 are not for application in this 
case.  In addition, there is no evidence showing the veteran 
has neurological damage associated with any other peripheral 
nerves.  Therefore, DCs 8522 to 8530, 8622 to 8630, and 8722 
to 8730 are not applicable in this case.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of an initial disability rating higher than 10 
percent for service-connected peripheral neuropathy of the 
left and right lower extremities.  However, as of January 25, 
2007, resolving reasonable doubt in the veteran's favor, the 
evidence supports the grant of separate 40 percent disability 
ratings for service-connected peripheral neuropathy of the 
left and right lower extremities.


ORDER

Entitlement to an initial disability rating higher than 40 
percent for service-connected diabetes mellitus is denied.  

Entitlement to an initial disability rating higher than 10 
percent for service-connected peripheral neuropathy of the 
left leg is denied.

As of January 25, 2007, entitlement to a 40 percent rating 
for service-connected peripheral neuropathy of the left leg 
is granted, subject to the statutes and regulations 
pertaining to the payment of monetary benefits.

[Continued on Next Page]


Entitlement to an initial disability rating higher than 10 
percent for service-connected peripheral neuropathy of the 
right leg is denied.

As of January 25, 2007, entitlement to a 40 percent rating 
for service-connected peripheral neuropathy of the right leg 
is granted, subject to the statutes and regulations 
pertaining to the payment of monetary benefits.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


